DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on September 10, 2020 and October 16, 2020 have been considered.
References that have been lined-through are duplicate citations.

Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention (emphasis added) and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant note: the first sentence of the abstract should be deleted as it does not comply with the above noted rules about merits/speculative applications.

Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a third board stacked on opposite side of the sensor board to the circuit board”.  The wording of this claim implies a third board stack on top of the sensor board (20), such that the sensor board (20) is sandwiched between the third board and the circuit board (10).  However, only drawing figures 6A and 7 provide details of a third board, and it is shown as numeral 40.  The third board (40) is underneath the circuit board (10).  The discrepancy between the wording of claim 7 and what is detail by the applicant’s disclosure renders the claim indefinite.  
For purposes of examination, the claim limitation will be interpreted as: “a third board on an opposite side of the circuit board, such that the circuit board is positioned between the third board and the sensor board”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2018/0286910 A1).
As to claim 1, Kobayashi teaches an imaging unit (see figure 4), which comprises:
a stacked structure (indicated by numerals 10, 20, and 30) that includes:
a sensor board (10) having an effective pixel region (area aligned and beneath lenses, see ML and PD) where an imaging device is disposed, the imaging device including a plurality of pixels (located beneath the lenses) and being configured to receive external light in each of the pixels to generate a pixel signal (this functional language is how photodiodes operate), and 
a circuit board including a chip (20 or 30), the chip including a first portion and a second portion that are integrated with each other (i.e. direct bonded), the first portion including a signal processing circuit (area that has transistors, wiring) that performs signal processing of the pixel signal, the second portion (outer peripheral edge) being disposed at a position different from a position of the first portion in an in-plane direction, wherein 
both the first portion and the second portion are positioned to overlap the effective pixel region in a stacking direction of the sensor board and the circuit board (as clearly shown in figure 4).
See also paragraphs 0020-0022 and 0045-0052 which provide detail as to the  function and structure of each of a “sensor board” (i.e. chip 10) and “circuit board” (i.e. chip 20 or 30).  
See also paragraph 0023, which states that functions of chips 20 and 30 may be exchanged with one another: in figure 4, the depicted embodiment of chip (20) has circuitry (e.g. capacitors) for storage and chip (30) has circuitry (e.g. logic circuitry, input/output) for processing; paragraph 0023 clearly teaches that the function of chips 20 and 30 may be switched with one another.
  As to claim 2, Kobayashi teaches an outer edge of the chip is positioned on outer side with respect to the outer edge of the effective pixel region in the stacking direction of the sensor board and the circuit board, as is shown in figure 4.  
See also the annotated drawing figure below.  The area outside of the dotted lines is an outer edge of the chip (20, or 30) with respect to the pixel region, which is the area between the dotted lines.


    PNG
    media_image1.png
    627
    936
    media_image1.png
    Greyscale


As to claim 3, Kobayashi teaches a wiring line that electrically couples the imaging device and the signal processing circuit to each other.  See figure 4, e.g. numerals 61, 62, 65, and 66.

As to claim 4, Kobayashi teaches the wiring line (see numerals 61, 62, 65, and 66) includes a first wiring-line portion and a second wiring-line portion, the first wiring-line portion being disposed in the sensor board and being exposed on a surface of the sensor board, the second wiring-line portion being disposed in the circuit board and being exposed on a surface of the circuit board, and the first wiring-line portion and the second wiring-line portion are bonded to each other.  
Figure 4 details the wiring lines extending continuously through chip 10 and 20, and paragraph 0041 teaches direct bonding of the insulators/conductors.  In addition, see close-up annotated drawing below, from figure 4.  Example wiring line 61 extends between chip 10 and 20, and direct bonding location would be within circled area.

    PNG
    media_image2.png
    462
    644
    media_image2.png
    Greyscale


   
As to claim 7, Kobayashi teaches a third board on an opposite side of the circuit board, such that the circuit board is positioned between the third board and the sensor board.  For this structure, the third board would be chip (30), the circuit board is chip (20) and the sensor board is chip (10), as shown in figure 4.  See also detailed explanation of the three “boards”, i.e. chips, in rejection of claim 1.

As to claim 8, Kobayashi teaches the signal processing circuit includes one or more of a logic circuit, a memory circuit, a power circuit, an image signal compression circuit, a clock circuit, and an optical communication conversion circuit.  See paragraphs 0020-0023, which detail the functionality. 

As to claim 9, Kobayashi teaches:
a stacked structure that includes 
a sensor board having an effective pixel region where an imaging device is disposed, the imaging device including a plurality of arranged pixels and being configured to receive external light to generate a pixel signal, and 
a circuit board including a first portion and a second portion that are integrated with each other, the first portion including a signal processing circuit that performs signal processing of the pixel signal, the second portion being disposed at a position different from a position of the first portion in an in-plane direction, wherein 
both the first portion and the second portion are positioned to overlap the effective pixel region in a stacking direction of the sensor board and the circuit board - - see above detailed rejection of claim 1.
Kobayashi also teaches “an electronic apparatus comprising an imaging unit”, as is shown in figure 4 and paragraphs 0019-0023.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is also objected to, as being dependent upon an objected claim.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

	
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812